In an action for divorce and ancillary relief, the plaintiff wife appeals from an order of the Supreme Court, Westchester County (LaCava, J.), dated September 29, 2000, which denied her motion for leave to amend the complaint.
Ordered that the order is reversed, with costs, the motion is granted, and the proposed amended complaint is deemed served.
Leave to amend a pleading should be freely given (see, CPLR 3025 [b]). Although the determination as to whether to grant leave is generally left to the sound discretion of the trial court (see, Sidor v Zuhoski, 257 AD2d 564), the Supreme Court improvidently exercised its discretion in denying the motion. There was neither an inordinate delay in moving to amend the complaint nor a showing of significant prejudice to the defendant (see, Edenwald Contr. Co. v City of New York, 60 NY2d 957, 959; Lechtrecker v Lechtrecker, 176 AD2d 284, 285; Scharfman v National Jewish Hosp. & Research Ctr., 122 AD2d 939, 941). Moreover, it cannot be said that the proposed amendment is devoid of merit (see, Noanjo Clothing v L & M Kids *424Fashion, 207 AD2d 436; cf., Leszczynski v Kelly & McGlynn, 281 AD2d 519; Tarantini v Russo Realty Corp., 273 AD2d 458). Santucci, J. P., S. Miller, Smith and Crane, JJ., concur.